
	
		II
		111th CONGRESS
		1st Session
		S. 623
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Rockefeller (for
			 himself, Mr. Lautenberg, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, title XXVII of the Public Health Service Act, and the
		  Internal Revenue Code of 1986 to prohibit pre-existing condition exclusions in
		  group health plans and in health insurance coverage in the group and individual
		  markets.
	
	
		1.Short titleThis Act may be cited as the
			 Pre-existing Condition Patient
			 Protection Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 United States Census Bureau, 45,700,000 individuals were uninsured in
			 2007.
			(2)According to a
			 recent study by the Commonwealth Fund, the number of underinsured adults ages
			 19 to 64 has jumped 60 percent over the last 4 years, from 16,000,000 in 2003
			 to 25,000,000 in 2007.
			(3)According to the
			 Center for Disease Control and Prevention, approximately 45 percent of
			 Americans have at least 1 chronic condition.
			(4)Forty-four States
			 currently allow insurance companies to deny coverage for, limit coverage for,
			 or charge increased premiums for a pre-existing condition.
			(5)Over 26,000,000
			 individuals were enrolled in private individual market health plans in 2007.
			 Under the amendments made by the Health Insurance Portability and
			 Accountability Act of 1996, these individuals have no protections against
			 pre-existing condition exclusions or waiting periods.
			(6)When an
			 individual has a 63-day gap in health insurance coverage, pre-existing
			 condition exclusions, such as limiting coverage, can be placed on them when
			 they become insured under a new health insurance policy.
			(7)Eliminating
			 pre-existing condition exclusions for all individuals is a vital safeguard to
			 ensuring all Americans have access to health care when in need.
			(8)According to a
			 Kaiser Family Foundation/Harvard School of Public Health public opinion poll,
			 58 percent of Americans strongly favor the Federal Government requiring health
			 insurance companies to cover anyone who applies for health coverage, even if
			 they have a prior illness.
			3.Elimination of
			 pre-existing condition exclusions under group health plans
			(a)Application
			 under the Employee Retirement Income Security Act of 1974
				(1)Elimination of
			 pre-existing condition exclusionsSection 701 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1181) is amended—
					(A)by amending the
			 heading to read as follows: Elimination of pre-existing condition
			 exclusions;
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalA group health plan,
				and a health insurance issuer offering group health insurance coverage, with
				respect to a participant or beneficiary—
								(1)may not impose any
				pre-existing condition exclusion; and
								(2)in the case of a group health plan that
				offers medical care through health insurance coverage offered by a health
				maintenance organization, may not provide for an affiliation period with
				respect to coverage through the
				organization.
								;
					(C)in subsection (b),
			 by striking paragraph (3) and inserting the following:
						
							(3)Affiliation
				periodThe term
				affiliation period means a period which, under the terms of the
				health insurance coverage offered by the health maintenance organization, must
				expire before the health insurance coverage becomes
				effective.
							;
					(D)by striking
			 subsections (c), (d), (e), and (g); and
					(E)by redesignating
			 subsection (f) (relating to special enrollment periods) as subsection
			 (c).
					(2)Clerical
			 amendmentThe item in the table of contents of such Act relating
			 to section 701 is amended to read as follows:
					
						
							Sec. 701. Elimination of pre-existing
				condition
				exclusions.
						
						.
				(b)Application
			 under Public Health Service Act
				(1)Elimination of
			 pre-existing condition exclusionsSection 2701 of the Public Health Service
			 Act (42 U.S.C. 300gg) is amended—
					(A)by amending the
			 heading to read as follows: Elimination of pre-existing condition
			 exclusions;
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalA group health plan,
				and a health insurance issuer offering group health insurance coverage, with
				respect to a participant or beneficiary—
								(1)may not impose any
				pre-existing condition exclusion; and
								(2)in the case of a group health plan that
				offers medical care through health insurance coverage offered by a health
				maintenance organization, may not provide for an affiliation period with
				respect to coverage through the
				organization.
								;
					(C)in subsection (b),
			 by striking paragraph (3) and inserting the following:
						
							(3)Affiliation
				periodThe term
				affiliation period means a period which, under the terms of the
				health insurance coverage offered by the health maintenance organization, must
				expire before the health insurance coverage becomes
				effective.
							;
					(D)by striking
			 subsections (c), (d), (e), and (g); and
					(E)by redesignating
			 subsection (f) (relating to special enrollment periods) as subsection
			 (c).
					(2)Technical
			 amendments relating to employer sizeSection 2711 of such Act (42
			 U.S.C. 300gg–11) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 the heading, by striking small;
						(ii)in
			 paragraph (1)—
							(I)by striking
			 (c) through (f) and inserting (b) through
			 (d);
							(II)in the matter
			 before subparagraph (A), by striking small; and
							(III)in subparagraph
			 (A), by striking small employer (as defined in section
			 2791(e)(4)) and inserting employer; and
							(iii)in
			 paragraph (2)—
							(I)by striking
			 small each place it appears; and
							(II)by striking
			 coverage to a and inserting coverage to
			 an;
							(B)by striking
			 subsection (b);
					(C)in subsections
			 (c), (d), and (e), by striking small each place it appears;
			 and
					(D)by striking
			 subsection (f).
					(c)Application
			 under the Internal Revenue Code of 1986
				(1)Elimination of
			 pre-existing condition exclusionsSection 9801 of the Internal Revenue Code
			 of 1986 is amended—
					(A)by amending the
			 heading to read as follows: Elimination of pre-existing condition
			 exclusions;
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalA group health plan
				with respect to a participant or beneficiary may not impose any pre-existing
				condition
				exclusion.
							;
					(C)by striking
			 paragraph (3) of subsection (b);
					(D)by striking
			 subsections (c), (d), and (e); and
					(E)by redesignating
			 subsection (f) (relating to special enrollment periods) as subsection
			 (c).
					(2)Clerical
			 amendmentThe item in the table of sections of chapter 100 of
			 such Code relating to section 9801 is amended to read as follows:
					
						
							Sec. 9801. Elimination of pre-existing
				condition
				exclusions.
						
						.
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to group health plans for plan years
			 beginning after the end of the 12th calendar month following the date of the
			 enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the later of—
					(A)the date on which
			 the last of the collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act); or
					(B)the date that is
			 after the end of the 12th calendar month following the date of enactment of
			 this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this section shall
			 not be treated as a termination of such collective bargaining agreement.4.Nondiscrimination
			 in individual health insurance
			(a)In
			 generalSection 2741 of the
			 Public Health Service Act (42 U.S.C. 300gg–41) is amended by striking
			 subsection (a) and inserting the following:
				
					(a)In
				general
						(1)Guaranteed
				issueSubject to the succeeding subsections of this section, each
				health insurance issuer that offers health insurance coverage (as defined in
				section 2791(b)(1)) in the individual market to individuals residing in an area
				may not, with respect to an eligible individual (as defined in subsection (b))
				residing in the area who desires to enroll in individual health insurance
				coverage—
							(A)decline to offer such coverage to, or deny
				enrollment of, such individual; or
							(B)impose any
				pre-existing condition exclusion (as defined in section 2701(b)(1)(A)) with
				respect to such
				coverage.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market after the end of the 12th calendar month
			 following the date of the enactment of this Act.
			5.Transparency in
			 Claims Data
			(a)Report on
			 adverse selectionNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report concerning the occurrence of adverse selection as a result
			 of the enactment of this Act. Such report shall be based on the data reported
			 under subsection (b).
			(b)Mandatory
			 reportingA health insurance issuer to which this Act applies,
			 shall upon the request of the Secretary, submit to the Secretary of Health and
			 Human Services, data concerning—
				(1)the number of new
			 enrollees in health plans offered by the issuer during the year
			 involved;
				(2)the number of
			 enrollees who re-enrolled in health plans offered by the issuer during the year
			 involved;
				(3)the demographic
			 characteristics of enrollees;
				(4)the number,
			 nature, and dollar amount of claims made by enrollees during the year
			 involved;
				(5)the number of
			 enrollees who disenrolled or declined to be re-enrolled during the year
			 involved; and
				(6)any other
			 information determined appropriate by such Secretary.
				(c)EnforcementPart
			 C of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–91 et seq.)
			 is amended by adding at the end the following:
				
					2793.Provision of
				information
						(a)In
				generalThe Secretary shall
				require that group health plans and health insurance issuers to which this Act
				applies provide data to the Secretary, at such times and in such manner as the
				Secretary may require, in order to permit the Secretary to monitor compliance
				with the requirements of this Act (including requirements imposed under the
				Pre-existing Condition Patient Protection Act
				of 2009 (and the amendment made by that Act)).
						(b)Civil
				penalties
							(1)In
				generalA group health plan
				or health insurance issuer that fails to provide information as required under
				subsection (a) shall be subject to a civil money penalty under this
				section.
							(2)Amount of
				penalty
								(A)In
				generalThe maximum amount of
				penalty imposed under this paragraph is $100 per covered life for each day that
				the plan or issuer fails to comply with this section.
								(B)Consideration
				in impositionIn determining
				the amount of any penalty to be assessed under this paragraph, the Secretary
				shall take into account the previous record of compliance of the entity being
				assessed with this section and the gravity of the
				violation.
								.
			6.Report on
			 affordable health insurance coverageNot later than 12 months after the date of
			 enactment of this Act, the Government Accountability Office shall submit to the
			 Secretary of Health and Human Services a report concerning the impact of this
			 Act and other Federal laws relating to the regulation of health insurance and
			 its effect on the affordability of health insurance coverage for individuals in
			 all insurance markets and a description of the effect of this Act on the
			 expansion of coverage and reductions in the number of uninsured and
			 underinsured.
		
